Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6, 8-9, and 17 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/30/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/30/2018 is withdrawn.  Claim 5, directed to the thermoelectric conversion element, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Wright on 09/03/2021.

The application has been amended as follows: 

In the claims:
a.	In claim 17, lines 10 through 13, replace "wherein the two n-type thermoelectric 	conversion material layers are formed at both ends of the doped surface of the n-	type charge transport layer respectively, and the two electrodes are formed on 	the upper part of the two n-type thermoelectric conversion material layers 	respectively,"
	with
	--wherein the two n-type thermoelectric conversion material layers are formed 	apart from each other on the same side of the doped graphite surface of the n-	type charge transport layer, and the two electrodes are formed on the upper part 	of the two n-type thermoelectric conversion material layers, respectively,--

	with
	--wherein the two p-type thermoelectric conversion material layers are formed 	apart from each other on the same side of the doped graphite surface of the p-	type charge transport layer, and the two electrodes are formed on the upper part 	of the two p-type thermoelectric conversion material layers, respectively, and--
c.	Cancel claims 18 and 19.
d.	Rejoin claim 5.
e.	In claim 5, line 7, delete "and the like,"
f.	In claim 6, line 2, replace "wherein the thermoelectric conversion material layers 	are" 	
	with 
	--wherein the n-type thermoelectric conversion material layers and the 
	p-type thermoelectric conversion material layers are--
g.	In claim 9, lines 3 through 6, replace "wherein the thermoelectric conversion 	material layers are formed on both ends of the charge transport layer, and a 	passivation film is formed on the exposed portion of the doped surface of the 	central part of the charge transport layer where the thermoelectric conversion 	material layer is not 	formed."
	with
	--wherein a passivation film is formed on a central part of the n-type charge 	transport layer and the p-type charge transport layer, respectively, where the n-	type thermoelectric conversion material layers and the p-type thermoelectric 	conversion material layers are not formed.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art does not teach or suggest, alone or in combination, an thermoelectric conversion element comprising an n-type charge transport layer, a p-type charge transport layer, two n-type thermoelectric conversion material layers, and two p-type thermoelectric conversion material layers, wherein the n-type charge transport layer and the p-type charge transport layer comprise a surface of a graphite doped with a charge-donating material and charge-accepting material, respectively, and wherein the two n-type thermoelectric conversion material layers and the two p-type thermoelectric conversion material layers are formed 	apart from each other on the same side of the doped graphite surface of the n-type charge transport layer and the p-type charge transport layer, respectively; in conjunction with the other limitations required in claim 17.  Dependent claims 4-6 and 8-9 are allowed due to their dependence on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726